         Case 5:19-cv-00981-PRW Document 137 Filed 07/23/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERTA.ST. CLAIR,

                Plaintiff,

V.                                                               Case No. CIV-19-00981-PRW


EPHRIAM EDWARDS,and
HOPELAND TRUCKING,LLC,

                Defendants.

                                            Verdict Form


     We,the jury, empaneled and sworn in the above entitled cause, do, upon our oaths, find as
follows:


     1. Plaintiff's, Robert St. Clair, contributory negligence

     2. Defendants', Ephriam Edwards and Hopeland Trucking, LLC,negligence7^%
     (I and 2 must total 100%V^(P %

     TOTAL 100%


    The following shall be answered only ifthe percentage of Plaintiff's, Robert St. Clair,
contributory negligence is equal to or oflesser percentage than the negligence ofthe Defendants,
Ephriam Edwards and Hopeland Trucking, LLC.

     3. We find the dollar amount of damages sustained by the Plaintiff, Robert St. Clair, without
        regard to the percentages of contributory negligence of the Plaintiff, Robert St. Clair, and
        negligence ofthe Defendants, is the sum of$ A                   ^                dollar
        amount will be reduced by the judge by the pettentage'established in Item 1 above.




         Foreperson
